Citation Nr: 1102894	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  05-28 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to specially adapted housing or a special home 
adaptation grant.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from March 1977 to May 1985.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 rating action of the Department of 
Veterans Affairs Regional Office in St. Petersburg, Florida which 
denied specially adapted housing and a special home adaptation 
grant.

As was noted in the January 2009 Board Remand, the Veteran's 
representative submitted a written statement in November 2008 
raising the issues of whether increased ratings were warranted 
for the Veteran's service-connected disabilities.   These issues 
have yet to be considered by the RO, and are again REFERRED for 
clarification and appropriate action.


FINDINGS OF FACT

The Veteran has effectively lost the use of both of his lower 
extremities due to his service-connected injury to the left foot 
with symes amputation and history of osteomyelitis; chronic right 
heel pad pain from overuse; chondromalacia, left knee; and 
chondromalacia, right patella.


CONCLUSION OF LAW

The criteria for entitlement to assistance in acquiring specially 
adapted housing have been met, thereby precluding a special home 
adaptation grant.  38 U.S.C.A. §§ 2101(a), (b), 5107 (West 2002); 
38 C.F.R. §§ 3.350(a), 3.809, 4.63 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants entitlement to specially 
adapted housing, which renders moot his claim for special home 
adaptation grant.  Because the Board's disposition constitutes a 
complete grant of the benefits sought on appeal, no discussion of 
VA's duties to notify and assist is required.

A certificate of eligibility for assistance in acquiring 
specially adapted housing under 38 U.S.C.A. § 2101(a) is 
warranted if the Veteran is entitled to compensation for 
permanent and total service-connected disability due to:  (A) The 
loss or loss of use of both lower extremities such as to preclude 
locomotion without the aid of braces, crutches, canes, or a 
wheelchair; (B) Blindness in both eyes, having only light 
perception, plus the anatomical loss or loss of use of one lower 
extremity; (C) The loss or loss of use of one lower extremity 
together with residuals of organic disease or injury or the loss 
or loss of use of one upper extremity that so affect the 
functions of balance or propulsion as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair; or 
(D) The loss, or loss of use, of both upper extremities such as 
to preclude the use of arms at or above the elbows.

The term "preclude locomotion" means the necessity for regular 
and constant use of a wheelchair, braces, crutches or canes as a 
normal mode of locomotion although occasional locomotion by other 
methods may be possible.  38 C.F.R. § 3.809(d).   

In addition, a certificate of eligibility for assistance in 
acquiring a special home adaptation grant may be granted under 38 
U.S.C.A. § 2101(b) where the Veteran is not entitled to a 
certificate of eligibility for assistance in acquiring specially 
adapted housing under 38 U.S.C.A. § 2101(a).  The Veteran must be 
entitled to compensation for permanent and total disability that 
(1) is due to blindness in both eyes with 5/200 visual acuity or 
less, or (2) includes the anatomical loss or loss of use of both 
hands.  

The medical evidence shows that the Veteran has effective loss of 
use of his lower extremities.  The Veteran has an amputated left 
foot, and he maintains that his right lower extremity is so 
severely disabling that it is tantamount to loss of use of both 
lower extremities.  

Service connection is in effect for an injury to the left foot 
with symes amputation and history of osteomyelitis; chronic right 
heel pad pain from overuse; chondromalacia, left knee; and 
chondromalacia, right patella; as well as in receipt of a total 
disability rating based upon individual unemployability (TDIU).  
Thus, the evidence establishes that the Veteran has lost his left 
lower extremity, and the question remains as to whether his right 
lower extremity disability is so severely disabling that it 
equates to loss of use of both lower extremities.

The left lower extremity's osteomyelitis was service-connected in 
1985 and by October 1993 the condition so disabling that his left 
foot was amputated.  In a January 1994 rating decision, his 
service-connected left lower extremity disability rating was 
increased to reflect the anatomical loss of the left foot.  
Within two years, he began experiencing problems with this right 
lower extremity.

In August 1995, VA treatment records show right foot pain with 
weight-bearing.  By November of that year, he was experiencing 
chronic right heel pain, which was noted as due to "overuse."  
In June 1996, VA granted service connection for chronic right 
heel pad pain and for chondromalacia of the knees, as secondary 
conditions related to the service-connected amputated left foot.  
By April 1997, VA treatment records show swelling in the right 
leg.  The physician noted the Veteran was status post left foot 
amputation with edema of the right leg.  

The Veteran's disability has since worsened.  In a September 1999 
statement, he indicated that he has bilateral knee braces, that 
he requires a cane for stability, and that he is "now required 
to use a wheel chair at all times."  See September 1999 VA Form 
9.  A June 1999 VA record confirms that custom knee braces were 
ordered for the Veteran.  At that time, a physician observed him 
requiring assistance rising from a seated position, and using his 
prostheses plus two canes.  The physician referred the Veteran 
for "proper assistant devices because [the Veteran] is not safe 
with a cane."  By August of 1999, the Veteran reported falls due 
to his knees buckling, and his physician stated that he would 
"re-order a wheelchair and follow [the Veteran] for further 
prosthetic needs.  He was advised not to walk at this point 
because he is unsafe." 

In April 2000, VA outpatient records show that a scooter was 
recommended.  And in March 2001, he was given a walker for 
ambulation.  The physician noted that the Veteran "is supposed 
to be in a wheelchair, but says he never received it."  The next 
action by the Veteran was to file this claim.

In August 2004, the Veteran again submitted a statement 
indicating that he is confined to a wheelchair for locomotion.  
And, in September 2005, the Veteran's VA physician submitted a 
statement in support of his claim, as follows: "[The Veteran] is 
unable to ambulate without the use of crutches, use of a walker 
w/ prosthetic leg, use of wheelchair.  He is a leg amputee and 
has a history of falls."

The only negative evidence in the claims folder is found in the 
April 2009 VA examination report.  The examiner stated that the 
Veteran's "legs will not support him for unknown reason."  The 
examiner did report the Veteran's history of right foot and knee 
problems that progressed over the years, and his inability to 
stand without a cane and his nature as wheelchair bound.  There 
was no mention of the medical history, summarized above, or the 
fact that the Veteran's right lower extremity is recognized by VA 
as disabled secondary to the left lower extremity disability.  
Instead, the VA examiner stated that the "subjective reports of 
loss of use of the right lower extremity are due to body habitus 
and not caused by or related to left lower extremity or 
chondromalacia patella."  It is completely unclear from the 
nature of the examiner's statements whether she reviewed the 
claims folder, including the many years of treatment records.  

In determining the probative value to be assigned to a medical 
opinion, the Board must consider three factors.  See Nieves-
Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry 
in determining probative value is to assess whether a medical 
expert was fully informed of the pertinent factual premises 
(i.e., medical history) of the case.  A review of the claims file 
is not required, since a medical professional can also become 
aware of the relevant medical history by having treated a Veteran 
for a long period of time or through a factually accurate medical 
history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves considering whether the medical 
expert provided a fully articulated opinion.  See id.  A medical 
opinion that is equivocal in nature or expressed in speculative 
language does not provide the degree of certainty required for 
medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 
79 (2006).

The third and final factor in determining the probative value of 
an opinion involves consideration of whether the opinion is 
supported by a reasoned analysis.  The most probative value of a 
medical opinion comes from its reasoning.  Therefore, a medical 
opinion containing only data and conclusions is not entitled to 
any weight.  In fact, a review of the claims file does not 
substitute for a lack of a reasoned analysis.  See Nieves-
Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 
Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support 
its conclusion with an analysis that the Board can consider and 
weigh against contrary opinions.").  

Additionally, the Board notes that it is the responsibility of 
the rating specialist to interpret reports of examination in the 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating may 
accurately reflect the elements of disability present.  38 C.F.R. 
§ 4.2 (2010).

The May 2009 VA examiner's opinion is of little probative value 
because it is inconsistent with the whole picture of the severity 
of the Veteran's disability, and it fails to address the 
pertinent history related to the need for a wheelchair or other 
assistive devices to ambulate.  The examiner did not comment on 
the September 2005 VA treating physician's opinion, as well as 
the history of many years of progressively worsening right knee 
and foot symptoms.  Thus, the Board finds the VA examiner's 
negative opinion as having little probative value.

The evidence as a whole shows a progression in the severity of 
the Veteran's right knee and foot disabilities to the extent that 
the evidence shows that the Veteran, due to his lost left lower 
extremity and loss of use of the right lower extremity has the 
requisite loss or loss of use of both lower extremities such as 
to preclude locomotion without the aid of braces, crutches, 
canes, or a wheelchair.  As such, entitlement to a certificate of 
eligibility for assistance in acquiring specially adapted housing 
under 38 U.S.C.A. § 2101(a) has been shown.  Having determined 
that the Veteran is eligible for assistance under 38 U.S.C.A. 
§ 2101(a) for specially adapted housing, the law precludes an 
award of special home adaptation grant under 38 U.S.C.A. 
§ 2101(b).  Thus, his special home adaptation claim must be 
denied as moot.


ORDER

Entitlement to specially adapted housing is granted.

The claim of entitlement to special home adaptation grant is 
denied as moot.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


